Title: Thomas Jefferson to Philip Thornton, 8 January 1818
From: Jefferson, Thomas
To: Thornton, Philip


                    
                        
                        Monticello
Jan. 8. 18.
                    
                    The above is the copy of  a letter I wrote to you at the time of it’s date, and which, I was informed thro’ Colo Randolph, you had not recieved. the object of the present is to renew the offer therein made and to add that Patrick Henry the freeman of colour living there, informs me that some mischeivous people lately threw your kettle over the bridge and destroyed it. he says the canvas tube is entirely rotten, but that
			 the rope is worth something. he seems to be an honest, intelligent man, & I dare say would execute any trust you would repose in him with fidelity. be so good as to favor me with an answer and to
			 accept the assurance of my great esteem and respect.
                    Th: Jefferson
                